Filed 10/19/2015 3:03:59 PM
                                                                                 Debra Johnson, District Clerk
                                                                                 Panola County, Texas
                                                                                 By: LaWanda Williams,
                                                                                 Deputy Clerk
                                     CAUSE NO. 2013-457

BAGLEY MINERALS, L.P.,               §              IN THE DISTRICT COURT
                                                                                FILED IN
BILLY MCFADDEN, and                  §                                   6th COURT OF APPEALS
ARTHUR MCFADDEN                      §                                     TEXARKANA, TEXAS
Plaintiffs                           §                                   10/21/2015 9:37:31 AM
                                     §                                        DEBBIE AUTREY
V.                                   §              123rd JUDICIAL    DISTRICT Clerk
                                     §
BRAMMER PETROLEUM, INC.              §
Defendant                            §              PANOLA COUNTY, TEXAS

                          DEFENDANT BRAMMER PETROLEUM, INC.’S
                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Defendant Brammer Petroleum, Inc. and files this Notice of Appeal and

would respectfully show this Court as follows:

     1. Brammer Petroleum, Inc. desires to appeal from the Final Judgment in Cause No. 2013-

457, signed by the 123rd Judicial District Court of Panola County, Texas on July 23, 2015 and

filed with the clerk on July 27, 2015, attached as Exhibit A, and all related orders, rulings,

findings, and/or conclusions of the Court adverse to Brammer Petroleum, Inc.           The Final

Judgment and accompanying nonsuit disposed of all pending claims and all parties making the

judgment final and appealable.

     2. Brammer Petroleum, Inc. appeals to the Sixth Court of Appeals for the State of Texas.




HOULITIGATION:1430760.1
                           Respectfully submitted,

                           THE JONES LAW FIRM
                           By:_/s/ L. Jeth Jones, II_____________________
                           L. JETH JONES, II
                           State Bar No. 24012927
                           Jared S. Robinson
                           State Bar No. 24060506
                           One Greenway Plaza, Suite 100
                           Houston, Texas 770046
                           Telephone: 713/224-9700
                           Telecopier: 713/224-9702
                           COUNSEL FOR BRAMMER
                           PETROLEUM, INC.



Of counsel:

MEHAFFYWEBER, P.C.

KONOR CORMIER
State Bar No. 24040731
JEREMY STONE
State Bar No. 24013577
500 Dallas, Suite 1200
Houston, Texas 77002
Telephone: 713/655-1200
Telecopier: 713/655-0222




HOULITIGATION:1430760.1
                              2
                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing instrument has
been forwarded to all counsel of record on this the 19th day of October, 2015.

Mr. J. Don Westbrook
Michael E. Starr
Couglan Crowson, LLP
1227 Judson Road, Ste. 211
Longview, Texas 75606


                                                   Konor Cormier
                                                   Konor Cormier




HOULITIGATION:1430760.1
                                               3